STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    January 8, 2019
               Plaintiff-Appellee,

v                                                                   No. 336176
                                                                    Macomb Circuit Court
EDWARDIAN DION DAVIDSON,                                            LC No. 2016-000684-FC

               Defendant-Appellant.


Before: GLEICHER, P.J., and BORRELLO and BECKERING, JJ.

PER CURIAM.

        Defendant, Edwardian Dion Davidson, appeals by right his convictions following a jury
trial of first-degree felony murder, MCL 750.316(1)(b), first-degree home invasion, MCL
750.110a(2), two counts of unarmed robbery, MCL 750.530, and one count of theft of a financial
transaction device, MCL 750.157n(1). The trial court sentenced defendant as a fourth habitual
offender, MCL 769.12, to life in prison without parole for the first-degree felony murder
conviction. In addition, the trial court sentenced defendant to terms of imprisonment of 26 to 50
years for the first-degree home invasion conviction, 26 to 50 years for each of the two unarmed
robbery convictions, and 5 to 15 years for the theft of a financial transaction device conviction.
The sole issue on appeal is whether the failure of defendant’s trial attorney to request a jury
instruction on involuntary manslaughter constituted constitutionally ineffective assistance of
counsel. We conclude that it did not.

        Defendant’s convictions arise out of an unarmed robbery that took place at a
condominium in Sterling Heights, Michigan, in November 2015. The 89-year-old victim and his
84-year-old wife had just returned home from an outing and pulled into the garage attached to
their condominium. The victim exited the passenger seat and closed the car door. While his
wife, who used a cane, was exiting the driver’s seat, defendant approached the victim and
punched him in the face, causing him to fall to the ground and strike his head. Hearing the noise,
the victim’s wife turned toward the open garage door and saw defendant walking around the
back of the car. She yelled at defendant to get out of her garage, but he did not respond.
Defendant grabbed the purse on her shoulder and, after a brief struggle, took it and ran away.
The victim sustained a fractured jaw, a fracture to the orbital bone around his eyes, a fracture at
the back of his skull, severe swelling and bruising over his left eye, swelling and bruising on his
cheeks, and a broken ankle. He remained unconscious and died of his injuries in the hospital
eight days after the robbery.

                                                -1-
        The record shows that defense counsel requested a manslaughter instruction during
defendant’s trial. 1 It appears that he may have had involuntary manslaughter in mind, as defense
counsel argued that there was no evidence that defendant had used a weapon or had intended to
cause the decedent’s death, and that the decedent may have died from hitting his head on the
garage floor. The prosecution opposed giving an instruction on voluntary manslaughter due to
the lack of evidence that defendant “acted out of passion or anger brought about by adequate
cause,” and opposed giving the instruction on involuntary manslaughter because he saw no
indication that defendant’s negligence caused the victim’s death. The trial court asked for a copy
of the requested instruction, but defense counsel did not have one. Saying that he had one, the
prosecutor handed the trial judge a copy of M Crim JI 16.9, regarding voluntary manslaughter,
but apparently not one for involuntary manslaughter, M Crim JI 16.10. After reading the
proffered instruction into the record, the trial court concluded that the record facts did not
support giving the instruction because there was no evidence to support a finding that emotional
excitement caused defendant to act from passion instead of judgment or that he acted before he
had a chance to calm down. Defendant’s counsel gave no indication that this was not the
instruction he had requested.

        Defendant contends on appeal that the evidence presented at trial supported a jury
instruction on involuntary manslaughter, and he argues that his trial attorney rendered
constitutionally ineffective assistance with regard to the request. Defendant did not preserve his
claim of ineffective assistance of counsel by filing a motion in the trial court for a new trial or a
Ginther,2 hearing, or a motion in this Court to remand the matter to the trial court for a Ginther
hearing. People v Payne, 285 Mich. App. 181, 188; 774 NW2d 714 (2009). Our review of
unpreserved claims of ineffective assistance of counsel is “limited to mistakes apparent on the
record.” Id. We review the trial court’s findings of fact for clear error and questions of
constitutional law de novo. People v Dixon-Bey, 321 Mich. App. 490, 515; 909 NW2d 458
(2017).

       To establish a claim of ineffective assistance of counsel, a defendant is required to
demonstrate “that (1) counsel’s performance fell below an objective standard of reasonableness
and (2) but for counsel’s deficient performance, there is a reasonable probability that the
outcome would have been different.” People v Trakhtenberg, 493 Mich. 38, 51; 826 NW2d 136
(2012). Defense counsel is presumed to be effective, People v Frazier, 478 Mich. 231, 243; 733


1
  Manslaughter, which is murder without malice, is a necessarily included lesser offense of
murder. People v Mendoza, 468 Mich. 527, 533-534; 664 NW2d 685 (2003) “The common law
recognizes two forms of manslaughter: voluntary and involuntary.” Id. “A defendant properly
convicted of voluntary manslaughter is a person who acted out of a temporary excitement
induced by an adequate provocation and not from the deliberation and reflection that marks the
crime of murder.” People v Townes, 391 Mich. 578, 590; 218 NW2d 136 (1974). Involuntary
manslaughter is a catch-all crime that encompasses all homicides that do not constitute murder,
voluntary manslaughter, or a justified or excused homicide.” People v Head, 323 Mich. App. 526,
532; 917 NW2d 752 (2018).
2
  People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -2-
NW2d 713 (2007), and “defendant must overcome a strong presumption that counsel’s
performance constituted sound trial strategy,” People v Riley, 468 Mich. 135, 140; 659 NW2d
611 (2003).

        “[W]hen a defendant is charged with murder, an instruction for voluntary and involuntary
manslaughter must be given if supported by a rational view of the evidence. People v Mendoza,
468 Mich. 527, 541; 664 NW2d 685 (2003). In other words, for defendant to be entitled to an
involuntary manslaughter instruction, there must be some evidence in the record to support such
instruction. People v Heflin, 434 Mich. 482, 501-503; 456 NW2d 10 (1990), citing People v
Arthur Jones, 419 Mich. 577, 579-580; 358 NW2d 837 (1984) (defendant’s girlfriend testified
that after the shooting, defendant “just kept mumbling, ‘It was an accident. God knows, it was an
accident. It just went off.’ ”); People v West, 408 Mich. 332, 343; 291 NW2d 48 (1980)
(testimony from defendant that he intentionally aimed shot gun at victim but that its discharge
was accidental supported involuntary manslaughter instruction on retrial if requested).

         The record evidence does not support defendant’s claim that he was entitled to an
instruction on involuntary manslaughter. Defendant’s theory of defense was that he could not
have committed the charged crimes because he was elsewhere at the time. Prosecution witness
Adriann Pypkowski testified that she spoke to defendant by cell phone on the date of the
incident, and although she did not know where he was when they spoke, she knew he had gone
to Flint that day. Defendant bolstered that alibi with four witnesses of his own, all of whom
testified that he went to Flint on the day of the charged crimes. Defendant argues in his brief to
this Court that involuntary manslaughter was the “backup defense,” but does not cite to any
evidence in the record that would support giving an instruction on involuntary manslaughter.
Absent any evidence in the record to support an involuntary manslaughter instruction,
defendant’s claim that he was entitled to such instruction and that his trial counsel rendered
ineffective assistance by failing adequately to request one must fail. Heflin, 434 Mich. at 501-
503.

        Equally unavailing is defendant’s contention that an instruction on involuntary
manslaughter was warranted because there was no evidence that he acted with malice when he
punched the victim. Malice is “the intent to kill, the intent to cause great bodily harm, or the
intent to do an act in wanton and willful disregard of the likelihood that the natural tendency of
such behavior is to cause death or great bodily harm.” People v Bergman, 312 Mich. App. 471,
487; 879 NW2d 278 (2015). “A jury may infer malice from evidence that the defendant
intentionally set in motion a force likely to cause death or great bodily harm.” People v Carines,
460 Mich. 750, 759; 597 NW2d 130 (1999).

        The evidence showed that defendant punched the victim with such force that he fractured
the victim’s jaw and orbital bone and caused him to fall and strike his head on the garage floor,
fracturing his skull. In addition, it was posited at trial that defendant may have kicked the victim
or stepped on his leg and shattered the victim’s ankle while attempting to move around the car
toward the victim’s wife. A rational trier of fact could infer from the brutality of defendant’s
actions that he intended to cause great bodily harm, or at the very least, acted in wanton and
willful disregard that such harm would result from his actions. See Bergman, 312 Mich. App. at
487.


                                                -3-
        Even if a rational view of the evidence would have supported instructing the jury
regarding involuntary manslaughter, defendant still cannot overcome the presumption that
defense counsel’s decision not to pursue a jury instruction on involuntary manslaughter was
sound trial strategy. Defense counsel’s trial strategy did not focus on whether defendant acted
with malice when he injured the victim. Instead, defense counsel argued that defendant was not
properly identified as the perpetrator of the crime, and he provided several alibi witnesses to
support this contention. Decisions regarding which jury instructions to request are generally
considered part of trial strategy, and this Court will not second-guess defense counsel’s trial
strategy “with the benefit of hindsight.” People v Dunigan, 299 Mich. App. 579, 584, 590; 831
NW2d 243 (2013). Although it is clear that defense counsel’s mistaken-identity argument
amounted to an “all-or-nothing” defense, the decision to proceed with an all-or-nothing defense
is a legitimate trial strategy. People v Bennett, 290 Mich. App. 465, 499; 802 NW2d 627 (2010).
“The fact that defense counsel’s strategy was unsuccessful does not render him ineffective.”
People v Solloway, 316 Mich. App. 174, 190; 891 NW2d 255 (2016).

        Furthermore, defendant cannot properly demonstrate that he was prejudiced by defense
counsel’s failure to pursue a jury instruction on involuntary manslaughter. The jury was given
instructions on first-degree felony murder and the lesser included offense of second-degree
murder. See People v Carter, 395 Mich. 434, 438-439; 236 NW2d 500 (1975) (indicating that
second-degree murder is a lesser included offense of first-degree felony murder). Although the
jury was presented with the option of convicting defendant of second-degree murder, it chose to
convict him of first-degree felony murder instead. Because the jury rejected the opportunity to
convict defendant of the lesser included offense of second-degree murder, it is unlikely that it
would have chosen to convict him of involuntary manslaughter. See People v Raper, 222 Mich
App 475, 483; 563 NW2d 709 (1997) (“The jury’s rejection of second-degree murder in favor of
first-degree murder reflect[s] an unwillingness to convict on a lesser included offense such as
manslaughter.”). Thus, defendant is unable to show that there is a reasonable probability that, if
not for defense counsel’s failure to request the jury instruction on involuntary manslaughter, the
jury would have convicted him of the lesser offense of involuntary manslaughter instead of first-
degree felony murder. Therefore, defendant was not prejudiced by defense counsel’s failure to
request a jury instruction on involuntary manslaughter.

       Affirmed.



                                                            /s/ Elizabeth L. Gleicher
                                                            /s/ Stephen L. Borrello
                                                            /s/ Jane M. Beckering




                                               -4-